UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6901



ROBERT LORENZO COFFEY,

                                             Petitioner - Appellant,

          versus


RAYMOND SMITH,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-677)


Submitted:   September 24, 2002           Decided:   October 10, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lorenzo Coffey, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lorenzo Coffey seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and the district court’s

opinion and conclude on the reasoning of the district court that

Coffey has not made a substantial showing of the denial of a

constitutional right. See Coffey v. Smith, No. CA-01-677 (W.D.N.C.

May 16, 2002).    Although Coffey contends that his motion to

voluntarily dismiss, filed on February 24, 2000, is still pending

before the state court, the issue raised in that motion was fully

considered and disposed of by the court in its order denying the

motion to vacate on June 27, 2000.        Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2